Exhibit 10.5

 

Execution Copy

 

(Multicurrency – Cross Border)

 

ISDA®

 

International Swap Dealers Association, Inc.

 

MASTER AGREEMENT

 

dated as of February 22, 2005

 

WACHOVIA BANK,

NATIONAL ASSOCIATION

   and   

NOVASTAR MORTGAGE SUPPLEMENTAL

INTEREST TRUST, SERIES 2005-1, a New York

common law trust

(“Party A”)         (“Party B”)

 

have entered and/or anticipate entering into one of more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions. Accordingly, the parties agree as follows: —

 

1. Interpretation

 

(a) Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.

 

(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

 

(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.

 

2. Obligations

 

(a) General Conditions.

 

(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.

 

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

 

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.

 

     Copyright © 1992 by International Swap Dealers Association, Inc.   
ISDA® 1992



--------------------------------------------------------------------------------

(a) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

 

(b) Netting. If on any date amounts would otherwise be payable: —

 

(i) in the same currency; and

 

(ii) in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

 

(c) Deduction or Withholding for Tax.

 

(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will: —

 

(1) promptly notify the other party (“Y”) of such requirement;

 

(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

 

(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

 

(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for: —

 

(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

 

(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

 

          ISDA® 1992



--------------------------------------------------------------------------------

(ii) Liability. If: —

 

(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

 

(2) X does not so deduct or withhold; and

 

(3) a liability resulting from such Tax is assessed directly against X,

 

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

(d) Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

 

2. Representations

 

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that: —

 

(a) Basic Representations.

 

(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

 

(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

 

(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

 

(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

 

(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

     2    ISDA® 1992



--------------------------------------------------------------------------------

(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.

 

(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.

 

(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

 

(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.

 

(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.

 

3. Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party: —

 

(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs: —

 

(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;

 

(ii) any other documents specified in the Schedule or any Confirmation; and

 

(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

 

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

 

(b) Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.

 

(c) Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

 

(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.

 

(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated,

 

     3    ISDA® 1992



--------------------------------------------------------------------------------

organised, managed and controlled. or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located (“Stamp Tax Jurisdiction”) and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party’s execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.

 

4. Events of Default and Termination Events

 

(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party: —

 

(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;

 

(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;

 

(iii) Credit Support Default.

 

(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

 

(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

 

(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;

 

(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

 

(v) Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

 

(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however

 

     4    ISDA® 1992



--------------------------------------------------------------------------------

described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);

 

(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:–

 

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4) institutes or has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition (A) results in a judgment of insolvency or bankruptcy or
the entry of an order for relief or the making of an order for its winding-up or
liquidation or (B) is not dismissed, discharged, stayed or restrained in each
case within 30 days of the institution or presentation thereof, (5) has a
resolution passed for its winding-up, official management or liquidation (other
than pursuant to a consolidation, amalgamation or merger); (6) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (7) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (8) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (1) to (7)
(inclusive); or (9) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts; or

 

(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer: –

 

(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

 

(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

 

(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, a Tax Event if the event is specified in (ii)
below or a Tax Event Upon Merger if the event is specified in (iii) below, and,
if specified to be applicable, a Credit Event.

 

     5    ISDA® 1992



--------------------------------------------------------------------------------

Upon Merger if the event is specified pursuant to (iv) below or an Additional
Termination Event if the event is specified pursuant to (v) below:—

 

(i) Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date. it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—

 

(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or

 

(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;

 

(ii) Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));

 

(iii) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);

 

(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets to,
another entity and such action does not constitute an event described in Section
5(a)(viii) but the creditworthiness of the resulting, surviving or transferee
entity is materially weaker than that of X, such Credit Support Provider or such
Specified Entity, as the case may be, immediately prior to such action (and, in
such event, X or its successor or transferee, as appropriate, will be the
Affected Party); of

 

(v) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

 

(c) Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.

 

     6    ISDA® 1992



--------------------------------------------------------------------------------

5. Early Termination

 

(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

 

(b) Right to Terminate Following Termination Event.

 

(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

 

(ii) Transfer to Avoid Termination Event. If either an Illegality under Section
5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party, or if a
Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.

 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

 

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

 

(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

 

(iv) Right to Terminate. If:—

 

(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under Section
6(b)(i); or

 

(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,

 

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then

 

     7    ISDA® 1992



--------------------------------------------------------------------------------

continuing, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all Affected Transactions.

 

(c) Effect of Designation.

 

(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.

 

(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to Section
6(e).

 

(d) Calculations.

 

(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.

 

(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

 

(e) Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.

 

(i) Events of Default. If the Early Termination Date results from an Event of
Default:—

 

(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.

 

(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

 

(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the

 

     8    ISDA® 1992



--------------------------------------------------------------------------------

Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If that amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.

 

(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.

 

(ii) Termination Events. If the Early Termination Date results from a
Termination Event:—

 

(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

 

(2) Two Affected Parties. If there are two Affected Parties:—

 

(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and

 

(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

 

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

 

(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

 

(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 

     9    ISDA® 1992



--------------------------------------------------------------------------------

6. Transfer

 

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—

 

(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

 

(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).

 

Any purported transfer that is not in compliance with this Section will be void.

 

7. Contractual Currency

 

(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.

 

(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

 

(c) Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

 

(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.

 

     10    ISDA® 1992



--------------------------------------------------------------------------------

8. Miscellaneous

 

(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

 

(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

 

(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

 

(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

 

(e) Counterparts and Confirmations.

 

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

 

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

 

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

9. Offices; Multibranch Parties

 

(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.

 

(b) Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.

 

(c) If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

 

10. Expenses

 

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document

 

     11    ISDA® 1992



--------------------------------------------------------------------------------

to which the Defaulting Party is a party or by reason of the early termination
of any Transaction, including, but not limited to, costs of collection.

 

11. Notices

 

(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—

 

(i) if in writing and delivered in person or by courier, on the date it is
delivered;

 

(ii) if sent by telex, on the date the recipient’s answerback is received;

 

(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

 

(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

 

(v) if sent by electronic messaging system, on the date that electronic message
is received,

 

unless the date of that delivery (or attempted delivery) or that receipt as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

 

(b) Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to all

 

12. Governing Law and Jurisdiction

 

(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

 

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:—

 

(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

 

(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

 

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

 

(c) Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any

 

     12    ISDA® 1992



--------------------------------------------------------------------------------

reason any party’s Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute process
agent acceptable to the other party. The parties irrevocably consent to service
of process given in the manner provided for notices in Section 12. Nothing in
this Agreement will affect the right of either party to serve process in any
other manner permitted by law.

 

(d) Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

13. Definitions

 

As used in this Agreement: —

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

 

“Applicable Rate” means: —

 

(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

 

(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;

 

(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and

 

(d) in all other cases, the Termination Rate.

 

“Burdened Party” has the meaning specified in Section 5(b).

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

 

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

     13    ISDA® 1992



--------------------------------------------------------------------------------

“Defaulting Party” has the meaning specified in Section 6(a).

 

“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Illegality” has the meaning specified in Section 5(b).

 

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

 

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different. in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.

 

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(c)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

 

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have

 

     14    ISDA® 1992



--------------------------------------------------------------------------------

been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement Transaction would be subject to such documentation
as such party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values, If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations shall be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.

 

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

 

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

 

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of.-

 

(a) the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

 

(b) such party’s Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

 

“Specified Entity” has the meaning specified in the Schedule.

 

     15    ISDA® 1992



--------------------------------------------------------------------------------

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means with respect to any Early Termination Date (a)
if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

 

“Termination Currency” has the meaning specified in the Schedule.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties

 

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for Section
2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction. for each obligation under Section
2(a)(i) which was (or would have been but for Section 2(a)(iii)) required to be
settled by delivery to such party on or prior to such Early Termination Date and
which has not been so settled as at such Early Termination Date, an amount equal
to the fair market

 

     16    ISDA® 1992



--------------------------------------------------------------------------------

 

value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

WACHOVIA BANK, NATIONAL ASSOCIATION       NOVASTAR MORTGAGE SUPPLEMENTAL
INTEREST TRUST, SERIES 2005-1         By: JPMorgan Chase Bank, National
Association, acting not in its individual capacity, but solely in its capacity
as Trustee to NovaStar Mortgage Supplemental Interest Trust, Series 2005-1 By  

/s/    John Miechkowski

      By  

/s/    Michael A. Smith

Name:

 

John Miechkowski

     

Name:

 

Michael A. Smith

Title:

 

Vice President

     

Title:

 

Vice President

Date:

         

Date:

   

 

     18    ISDA® 1992



--------------------------------------------------------------------------------

Execution copy

 

SCHEDULE

TO THE

MASTER AGREEMENT

DATED AS OF FEBRUARY 22, 2005

 

between

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

A corporation organized under the laws of Delaware

(“Party A”)

 

and

 

NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST TRUST, SERIES 2005-1,

a New York common law trust

(“Party B”)

 

PART 1

TERMINATION PROVISIONS

 

(a) “Specified Entity” means in relation to Party A and Party B: Not Applicable.

 

(b) Specified Transaction means, Not Applicable.

 

(c) The “Cross-Default” provisions of Section 5(a)(vi)

will not apply to Party A

will not apply to Party B.

 

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(iv)

will not apply to Party A.

will not apply to Party B.

 

(e) The “Automatic Early Termination” provision of Section 6(a)

will not apply to Party A.

will not apply to Party B.

 

(f) Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement :

 

(i) Market Quotation will apply; and

 

(ii) Second Method will apply; provided, however, that Party B shall have no
obligation to make any payment to Party A under Section 6 as a result of any
Event of Default or Termination Event other than an Event of Default of Party B
under Section 5(a)(i) of this Agreement and as provided in Part 5(o). This
modification of the terms of Section 6 of this Agreement has been freely
bargained for by the parties and will not affect the obligation, if any, of
Party B with respect to Unpaid Amounts. Party A acknowledges having received
consideration sufficient to warrant its agreement to the approach contemplated
in this Part 1(f) provision.

 



--------------------------------------------------------------------------------

(g) “Termination Currency” means United States Dollars.

 

(h) Additional Termination Events will apply. Each of the following will be an
“Additional Termination Event”:

 

(i) A Rating Event (as defined in Part 1(i) of this Schedule) has occurred and
Party A has not fully complied with its obligations under Part 1(i) as and when
required therein.

 

(ii) Standard & Poor’s, a division of The McGraw Hill Companies, Inc. (it or its
successor, “S&P”), Moody’s Investors Service, Inc. (it or its successor,
“Moody’s”) or Fitch, Inc. (it or its successor, “Fitch”) withdraws its rating
for the short-term unsecured and unsubordinated debt (the “Relevant
Obligations”) of Party A’s Credit Support Provider or reduces its rating for the
Relevant Obligations of Party A’s Credit Support Provider to a level below “A-3”
by S&P, “P-2” by Moody’s or “F2” by Fitch, but an Additional Termination Event
under this subparagraph will not be deemed to have occurred if Party A, at its
own cost, within five Local Business Days of such event, obtains (A) a
replacement ISDA Master Agreement and replacement Confirmations thereunder of
each Transaction under this Agreement with an Eligible Substitute Counterparty
on the terms of this Agreement and the Confirmations of the Transactions
hereunder (together “Substitute Documentation”) and (B) a release of the mutual
obligations of Party A and Party B under this Agreement, subject to survival of
indemnities in respect of tax matters (a “Release”). Party A will be solely
responsible for paying any amount charged by an Eligible Substitute Counterparty
to provide the Substitute Documentation and enter into the substitute
transactions thereunder.

 

For purposes of this Agreement, “Eligible Substitute Counterparty” means an
entity that has (or an entity whose guarantor has) Relevant Obligations rated at
levels at least equal to “A-1” by S&P, “P-1” by Moody’s and “F1” by Fitch (the
“Approved Rating Thresholds”) provided (1) the right to designate an Early
Termination Date under the Substitute Documentation on the grounds contemplated
in Section 5(a)(vii) of this Agreement would be enforceable against that entity
(or a receiver, conservator or trustee for it or its property), subject, if
applicable, only to such limitations as are provided for in the Federal Deposit
Insurance Act (the “FDIA”), (2) Party B would, in proceedings of the kinds
contemplated in that provision, have an enforceable right to apply any
collateral posted by the proposed counterparty to secure its obligations under
the proposed replacement agreement without need for leave of court or any other
person (subject, if applicable, only to such qualifications as may be relevant
under the FDIA), and (3) no withholding taxes would be applicable to payments to
be made by or to Party B in respect of payments due under Section 2(a) of the
proposed agreement.

 

For the purposes of the Termination Events (i) and (ii) above, Party A shall be
the sole Affected Party.

 

(i) Rating Event. For the purposes of this Agreement, a Rating Event will occur
if the Relevant Obligations of Party A’s Credit Support Provider are rated below
the applicable Approved Rating Threshold by S&P, Moody’s or Fitch. In connection
with any Rating Event, Party A will have the obligations indicated below:

 

(i) Notice. If a Rating Event occurs or if S&P, Moody’s or Fitch withdraws its
rating of the Relevant Obligations of Party A’s Credit Support Provider for any
reason, Party A will promptly give notice of the circumstances to Party B and to
the rating agencies that at the time are providing ratings for the Certificates
(each a “Rating Agency”).

 

20



--------------------------------------------------------------------------------

(ii) Action after Rating Event. If a Rating Event has occurred but the Relevant
Obligations of Party A continue to be rated at or above “A-3” by S&P, “P-2” by
Moody’s and “F2” by Fitch, within 30 days after the Rating Event, Party A shall
either:

 

(A) cause an Eligible Substitute Counterparty to execute and deliver Substitute
Documentation to Party B and execute and deliver to Party B a Release;

 

(B) post collateral pursuant to a Credit Support Annex in the form attached
hereto as Exhibit I, with such modifications as shall be agreed at the time and
as are necessary for the Rating Agencies making such a rating reduction or
withdrawal (each such Rating Agency, a “Downgrading Rating Agency”) to confirm
in writing to Party B that their respective ratings of the Certificates as in
existence immediately prior to the Rating Event will be restored or maintained;
or

 

(C) otherwise provide Alternative Credit Support acceptable to the Downgrading
Rating Agencies as evidenced by such a confirmation in writing. For purposes of
this Agreement, “Alternative Credit Support” means an absolute and unconditional
guarantee, credit intermediation arrangement, letter of credit or other
additional credit support or collateral.

 

Any Credit Support Annex or document governing Alternative Credit Support shall
be made a Credit Support Document for Party A pursuant to an amendment to this
Agreement acceptable to the Trustee and its counsel (collectively, with the
Credit Support Annex or the document governing Alternative Credit Support, the
“Credit Support Documentation”).

 

(iii) Expenses. Party A will, upon demand, pay the reasonable costs and expenses
(including reasonable fees of counsel) of Party B and the Trustee associated
with the alternative actions contemplated in paragraphs (ii) (A), (ii) (B) and
(ii)(C) above (whether or not they are completed within that period of 30 days)
and, if applicable, associated with the preparation (whether or not completed)
of Substitute Documentation and a Release pursuant to Part 1(h) of this
Schedule, including the reasonable costs and expenses associated with such
opinions of counsel as the Trustee may require to confirm that the applicable
requirements of Part 1(h) and this Part 1(i) (as applicable) have been
satisfied.

 

(j) Events of Default.

 

  (i) The following Events of Default will not apply to Party A: Section
5(a)(ii), Section 5(a)(iii), Section 5(a)(iv), Section 5(a)(v) and Section
5(a)(viii).

 

  (ii) The following Events of Default will not apply to Party B: Section
5(a)(ii), Section 5(a)(iii), Section 5(a)(iv), Section 5(a)(v) and Section
5(a)(viii). In addition, Section 5(a)(vii) is hereby modified by deleting clause
(2).

 

No Event of Default shall occur to a party when a failure to pay or deliver, or
a default, event of default or other similar condition or event, as the case may
be, arises solely (1) out of a wire transfer problem or an operational or
administrative error or omission (so long as the required funds or property
required to make that payment or delivery were otherwise available to that
party), or (2) from the general unavailability of the relevant currency due to
exchange controls or other similar governmental action, but in either case only
if the payment or delivery is made

 

21



--------------------------------------------------------------------------------

within three Local Business Days after the problem has been corrected, the error
or omission has been discovered or the currency becomes generally available.

 

The foregoing is without prejudice to application to Party A and Party B of the
Events of Default in Paragraph 7 of any Credit Support Annex made part of this
Agreement pursuant to Part 1(i) of this Schedule and is also without prejudice
to the further exclusion in Part 1(c) of this Schedule.

 

PART 2

TAX REPRESENTATIONS

 

(a) Payer Tax Representation. For the purpose of Section 3(e) of this Agreement,
each party will make with respect to itself the following representation:

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representation made by
the other party pursuant to Section 3(f) of this Agreement; (ii) the
satisfaction of the agreement of the other party contained in Section 4(a)(i) or
4(a)(iii) of this Agreement and the accuracy and effectiveness of any document
provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this
Agreement; and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of this Agreement,

 

provided that it shall not be a breach of this representation where reliance is
placed on sub-clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

(b) Payee Tax Representations. For the purposes of Section 3(f), each party
makes the following representations:

 

  (i) The following representation will apply to Party A:

 

It is a national banking association organized or formed under the laws of the
United States and is a United States resident for United States federal income
tax purposes.

 

  (ii) The following representations will apply to Party B:

 

NovaStar Mortgage Supplemental Interest Trust, Series 2005-1, is a common law
trust and not a foreign trust for United States tax purposes.

 

22



--------------------------------------------------------------------------------

PART 3

AGREEMENT TO DELIVER DOCUMENTS

 

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:

 

(a) Tax Forms.

 

(i) Tax forms to be delivered by Party A: An executed U.S. Internal Revenue
Service Form W-9 (or successor thereto) that eliminates U.S. federal backup
withholding tax on payments to Party A under this Agreement. Party A will
deliver such tax form (1) before the first payment date under this Agreement,
(2) as soon as practicable upon reasonable demand by Party B, and (3) as soon as
practicable upon learning that any such form previously provided by Party A has
become obsolete or incorrect.

 

(ii) Tax forms to be delivered by Party B: An executed U.S. Internal Revenue
Service Form W-9 (or successor thereto) that eliminates U.S. federal backup
withholding tax on payments to Party B under this Agreement. Party B will
deliver such tax form (1) before the first payment date under this Agreement,
(2) as soon as practicable upon reasonable demand by Party A, and (3) as soon as
practicable upon learning that any such form previously provided by Party B has
become obsolete or incorrect.

 

(b) Other Documents to be Delivered.

 

PARTY

REQUIRED TO

DELIVER

DOCUMENT

--------------------------------------------------------------------------------

  

FORM/DOCUMENT/

CERTIFICATE

--------------------------------------------------------------------------------

  

DATE BY WHICH
TO BE DELIVERED

--------------------------------------------------------------------------------

  

COVERED BY

SECTION 3(d)

REPRESENTATION

--------------------------------------------------------------------------------

Party A & B    Signing Authority, being evidence of authority, incumbency and
specimen signature of each person executing any document on its behalf in
connection with this Agreement and any Credit Support Document.   

Upon execution of this

Agreement and, if

requested, any

Confirmation.

   Yes Party A    A copy, certified by the secretary or assistant secretary of
Party A, of the resolutions of Party A’s board of directors authorizing the
execution, delivery and performance by Party A of this Agreement and authorizing
Party A to enter into Transactions hereunder.    Upon execution of this
Agreement.    Yes.

 

23



--------------------------------------------------------------------------------

Party B    Executed copies of the Pooling and Servicing Agreement (as defined
below), the Prospectus Supplement, and such other documents as requested by
Party A.    Upon execution of this Agreement.    No Party B    Any and all
proposed and executed amendments to the Pooling and Servicing Agreement (as
defined below).    Each (i) the date of distribution to the Certificateholders
or (ii) the date of proposal by Party B, as applicable.    No Party B    Such
information in connection with the Certificates or the Pooling and Servicing
Agreement (as defined below) as Party A may reasonably request.    As soon as
practicable after request.    No Party A & Party B    Legal opinions acceptable
to the other party in the form and substance to be satisfactory to the other
party.    Upon execution of this Agreement.    No

 

PART 4

MISCELLANEOUS

 

(a) Addresses For Notices. For the purpose of Section 12(a) of this Agreement:

 

(i) Notices or communications shall, with respect to a particular Transaction,
be sent to the address, telex number or facsimile number reflected in the
Confirmation of that Transaction. In addition (or in the event the Confirmation
for a Transaction does not provide relevant addresses/information for notice),
with respect to notices provided pursuant to Section 5 and 6 of this Agreement,
notice shall be provided to:

 

Address for notices or communications to Party A:

 

Address:   

301 South College, DC-8

Charlotte, NC 28202-0600

Attention:    Bruce M. Young, Senior Vice President, Risk Management Phone No.:
   (704) 383-8778 Facsimile No.:    (704) 383-0575

 

Address for notices or communications to Party B:

 

Address:   

JPMorgan Chase Bank, National Association

4 New York Plaza, 6th Floor

New York, NY 10004-2477

 

24



--------------------------------------------------------------------------------

Attention:

   Institutional Trust Services/Global Debt (NovaStar Mortgage Supplemental
Interest Trust, Series 2005-1)

Facsimile No.:

   (212) 623-5932

 

(ii) Notices. Section 12(a) is amended by adding in the third line thereof after
the phrase “messaging system” and before the “)” the words “; provided, however,
any such notice or other communication may be given by facsimile transmission
(it being agreed that the burden of proving receipt will be on the sender and
will not be met by a transmission report generated by the sender’s facsimile
machine)”.

 

(b) Process Agent. For purposes of Section 13(c) of this Agreement:

 

Party A appoints as its Process Agent: Not applicable

Party B appoints as its Process Agent: Not applicable

 

(c) Offices. The provisions of Section 10(a) will apply to this Agreement.

 

(d) Multibranch Party. For purpose of Section 10(c) of this Agreement:

 

Party A is not a Multibranch Party.

 

Party B is not a Multibranch Party.

 

(e) Calculation Agent. Party A.

 

(f) Credit Support Documents.

 

In the case of Party A, any ISDA Credit Support Annex (New York law) or document
governing Alternative Credit Support made a part of this Schedule to the extent
required in Part 1(i) of this Schedule due to a Ratings Event (as defined in
Part 1(i) of this Schedule).

 

In the case of Party B, the Pooling and Servicing Agreement among NovaStar
Mortgage Funding Corporation, NovaStar Mortgage, Inc., Wachovia Bank, National
Association, and the Trustee dated as of February 1, 2005 (the “Pooling and
Servicing Agreement”).

 

(g) Credit Support Provider.

 

In the case of Party A, not applicable; provided, however, that each party
(other than Party A) executing a document governing Alternative Credit Support
shall be a Credit Support Provider hereunder beginning on the effective date of
such document.

 

In the case of Party B, not applicable.

 

(h) Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS WHOLLY
PERFORMED WITHIN NEW YORK, WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE (OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(i) Netting of Payments. Sub-paragraph (ii) of Section 2(c) of this Agreement
will apply to all Transactions hereunder, unless otherwise provided in the
relevant Confirmation(s).

 

25



--------------------------------------------------------------------------------

(j) “Affiliate” will have the meaning specified in Section 14 but will have no
meaning as applied to Party B.

 

PART 5

OTHER PROVISIONS

 

(a) ISDA Definitions Incorporated by Reference. The definitions and provisions
of the 2000 ISDA Definitions (the “ISDA Definitions”) (as published by the
International Swaps and Derivatives Association, Inc. — “ISDA”) are incorporated
by reference herein. Any terms used and not otherwise defined herein which are
contained in the ISDA Definitions shall have the meaning set forth therein. In
the event of any conflict between the ISDA Definitions and any other
ISDA-published definitions referenced in a Confirmation, such Confirmation and
the ISDA-published definitions referred to therein shall control for purposes of
the particular Transaction. For the avoidance of doubt, any reference to a “Swap
Transaction”, if any, in the Definitions is deemed to be a reference to a
“Transaction” for the purpose of interpreting this Agreement or any
Confirmation, and any reference to a “Transaction” in this Agreement or any
Confirmation is deemed to be a reference to a “Swap Transaction” for the purpose
of interpreting the Definitions.

 

(b) Condition Precedent. The condition precedent specified in Section
2(a)(iii)(1) of this Agreement does not apply to a payment or delivery owing by
a party if the other party shall have satisfied in full all of its payment and
delivery obligations under Section 2(a)(i) of this Agreement and shall at the
relevant time have no future payment or delivery obligations, whether absolute
or contingent, under Section 2(a)(i).

 

(c) Additional Representations. Section 3 is hereby amended by adding at the end
thereof the following subparagraph:

 

“(g) No Agency. It is entering into this Agreement, any Credit Support Document
and any other document relating to this Agreement and each Transaction hereunder
as principal and not as agent or in any capacity, fiduciary or otherwise, and no
other person has an interest herein.”

 

(d) Swap Exemption. Each party hereto represents to the other party on and as of
the date hereof and on each date on which a Transaction is entered into between
them hereunder, that it is an “eligible contract participant” as defined in the
Commodity Exchange Act, as amended.

 

(e) Relationship between Parties. In connection with the negotiation of, the
entering into, of this Agreement, and any other documentation relating to this
Agreement to which it is a party or that it is required by this Agreement to
deliver, each party hereby represents and warrants, and, in connection with the
negotiation of, the entering into, and the confirming of the execution of each
Transaction, each party will be deemed to represent, to the other party as of
the date hereof (or, in connection with any Transaction, as of the date which it
enters into such Transaction) that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):

 

(i) Non-Reliance It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No

 

26



--------------------------------------------------------------------------------

communication (written or oral) received from the other party shall be deemed to
be an assurance or guarantee as to the expected results of that Transaction.

 

(ii) Assessment and Understanding It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction. It has determined to its satisfaction whether or not the rates,
prices or amounts and other economic terms of each Transaction and the
indicative quotations (if any) provided by the other party reflect those in the
relevant market for similar transactions, and all trading decisions have been
the result of arm’s length negotiations between the parties.

 

(iii) Status of Parties The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

 

(iv) Related Transactions. It is aware that each other party to this Agreement
and its Affiliates may from time to time (A) take positions in instruments that
are identical or economically related to a Transaction or (B) have an investment
banking or other commercial relationship with the issuer of an instrument
underlying a Transaction.

 

(v) Confirmation Procedures. Upon receipt thereof, Party B shall examine the
terms of each Confirmation sent by Party A, and unless Party B objects to the
terms within three New York business days after receipt of that Confirmation,
those terms shall be deemed accepted and correct absent manifest error, in which
case that Confirmation will be sufficient to form a binding supplement to this
Agreement notwithstanding Section 9(e)(ii) of this Agreement.

 

(f) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY TRANSACTION.

 

(g) Consent to Telephonic Recording. Each party hereto consents to the
monitoring or recording, at any time and from time to time, by the other party
of the telephone conversations of trading and marketing personnel of the parties
and their authorized representatives in connection with this Agreement or any
Transaction or potential Transaction; and each party, waives any further notice
of such monitoring or recording and agree to give proper notice and obtain any
necessary consent of such personnel or any such monitoring or recording.

 

(h) Pooling and Servicing Agreement.

 

(1) Capitalized terms used in this Agreement that are not defined herein and are
defined in the Pooling and Servicing Agreement shall have the respective
meanings assigned to them in the Pooling and Servicing Agreement.

 

(2) Party B will provide prior written notice to Party A of any proposed
amendment or modification to the Pooling and Servicing Agreement that would
amend or modify the Pooling and Servicing Agreement.

 

(3) Party B agrees for the benefit of Party A that it will not take any action,
without the prior written consent of Party A, to diminish, impair or directly,
materially and adversely affect the rights, interest or benefits granted to
Party A under the Pooling and Servicing Agreement with respect to this
Agreement, whether or not this Agreement is specifically referred to or
identified therein.

 

27



--------------------------------------------------------------------------------

(i) Amendment of the Pooling and Servicing Agreement. Without limiting the
generality of the foregoing paragraph (h)(3), Party B will not amend, supplement
or otherwise modify the Pooling and Servicing Agreement except in compliance
with the provisions of Section 12.01 of the Pooling and Servicing Agreement.

 

(j) Assignment and Pledge Under the Pooling and Servicing Agreement. Party A
hereby acknowledges that JPMorgan Chase Bank, National Association is acting as
Trustee pursuant to the Pooling and Servicing Agreement and consents thereto and
to the transfer to the Trustee of a security interest in all rights of Party B
under this Agreement. In connection with that transfer, Party A hereby waives
any right that it might otherwise have to set off against any amount payable by
it under this Agreement any amount payable to it by any person under any other
agreement or instrument. JPMorgan Chase Bank, National Association, acting as
Trustee on behalf of the holders of the Certificates, shall have the right to
enforce this Agreement, against Party A. Party A shall be entitled to rely on
any notice or communication from the Trustee to such effect. Party A shall be
entitled to assume the authenticity of any such notice or communication and
shall have no obligation to verify the accuracy of any facts asserted therein or
the authority of the sender thereof. Party B shall cause Party A to be
indemnified against any losses, costs, claims or liabilities arising from Party
A’s reliance on any such notice or communication (subject to the availability of
funds therefor in accordance with the Flow of Funds as set forth in Article IV
of the Pooling and Servicing Agreement) and any losses, costs, claims or
liabilities arising from the assertion that Party A is responsible for any of
the items listed in Part 5(k), and Party A shall be released from any further
obligations to Party B to the extent that it has rendered performance of such
obligations to the Trustee for the benefit of the holders of the Certificates.
The parties acknowledge that the indemnity contained in this Part 5(j) shall be
subject to the Flow of Funds set forth in Section 4.04 of the Pooling and
Servicing Agreement and is only due to the extent funds are available for the
payment thereof in accordance with such Pooling and Servicing Agreement. Party A
hereby agrees that, unless notified in writing by the Trustee of other payment
instructions, any and all amounts payable by Party A to Party B under this
Agreement shall be paid to the Trustee at the account specified in each
Confirmation. Any payments in accordance with this Part 5(j) by Party A to Party
B shall fully release Party A from any further liability to Party B in respect
of such payment.

 

(k) Regarding Party A. Party B acknowledges and agrees that Party A has had and
will have no involvement in and, accordingly Party A accepts no responsibility
for: (i) the establishment, structure, or choice of assets of Party B; (ii) the
selection of any person performing services for or acting on behalf of Party B;
(iii) the selection of Party A as a Swap Counterparty; (iv) the terms of the
Certificates; (v) the preparation of or passing on the disclosure and other
information contained in any offering circular for the Certificates, the Pooling
and Servicing Agreement or any other agreements or documents used by Party B or
any other party in connection with the marketing and sale of the Certificates;
(vi) the ongoing operations and administration of Party B, including the
furnishing of any information to Party B which is not specifically required
under this Agreement; or (vii) any other aspect of Party B’s existence.

 

(l) No Petition for Bankruptcy. Party A, by entering into this Agreement, hereby
covenants and agrees that in connection with any obligations of Party B under
this Agreement, Party A will not institute against Party B or the Trust (as
defined in the Pooling and Servicing Agreement), any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and a day after the
latest maturing security issued by Party B is paid; provided however, that
nothing herein shall preclude or estop Party A (i) from taking any action prior
to the expiration of the applicable preference period in (x) any case or
proceeding voluntarily filed or commenced by Party B or (y) any involuntary
insolvency proceeding filed or commenced against Party B by a person other than
Party A or (ii) from commencing against Party B or any properties of Party B any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or

 

28



--------------------------------------------------------------------------------

liquidation proceeding. This provision shall survive termination of this
Agreement for any reason whatsoever.

 

(m) Representations of Party B. As an inducement to Party A for entering into
this Agreement and each Transaction hereunder, Party B represents that for the
purposes of the Pooling and Servicing Agreement:

 

(i) Party A is a “Swap Counterparty”,

 

(ii) each Transaction entered into between Party A and Party B hereunder is a
“Swap Agreement” and

 

(iii) any net payments (a difference between a Fixed and a Floating Amount) due
to Party A under each Swap Agreement is a “Swap Amount”.

 

(n) Not Acting in Individual Capacity. JPMorgan Chase Bank, National Association
is signing this Agreement solely in its capacity as Trustee under the Pooling
and Servicing Agreement and not in its individual capacity, and all persons
having any claim against the Trustee by reason of the Transactions contemplated
by this Agreement shall look only to the assets of NovaStar Mortgage
Supplemental Interest Trust, Series 2005-1 (subject to the availability of funds
therefor in accordance with the Flow of Funds as set forth in Article IV of the
Pooling and Servicing Agreement) for payment or satisfaction thereof unless due
to the Trustee’s own negligent action, negligent failure to act, or willful
misconduct, provided that:

 

(i) this Part 5(n) does not limit the effect of paragraph (a) of Section 8.01 of
the Pooling and Servicing Agreement,

 

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by its Responsible Officer (as defined in the Pooling and Servicing
Agreement) unless it is proved that the Trustee was negligent in ascertaining
the pertinent facts, and

 

(iii) the Trustee shall not be liable with respect to any action it take or
omits to take in good faith in accordance with a direction received by it from
the Majority Certificateholders (as defined in the Pooling and Servicing
Agreement).

 

The foregoing may not be construed to give to Majority Certificateholders any
rights under this Agreement.

 

(o) Reassignment of Transaction. Party A acknowledges that if there is a
reassignment of all or any portion of the rights and obligations of Party B in
respect of a Transaction by the Trustee pursuant to Section 4.03(f) of the
Pooling and Servicing Agreement, no amount will be payable in connection with
the reassignment. The Transaction or Transactions to be affected shall be those
with the earliest maturities. In the case of two or more Transactions with the
same maturity date, the Trustee shall reassign all of Party B’s rights and
obligations in respect of the Transaction or Transactions with the lowest fixed
rate. Any reassignment of the rights and obligations of Party B in respect of a
Transaction shall be implemented and documented in an agreement substantially in
the form of the Novation Agreement among Party A, Party B and NovaStar Mortgage,
Inc. dated as of February 22, 2005 (the “Novation Agreement”), with such changes
as are necessary so as to make clear that the terms of the Transaction being
reassigned are governed by the terms of the ISDA Master Agreement between Party
A and NovaStar Mortgage, Inc. dated as of September 15, 2003 (or such other ISDA
Master Agreement between Party A and such other NovaStar entity or affiliate as
may be agreed upon by the parties).

 

29



--------------------------------------------------------------------------------

If the Trustee is unable to reassign all or any portion of Party B’s rights or
obligations in respect of such Transaction pursuant to Section 4.03(f) of the
Pooling and Servicing Agreement (such failure, a “Failed Reassignment”), the
affected Transaction or portion of the affected Transaction shall be immediately
terminated and the amount payable with respect to such Transaction or portion of
such Transaction (such payment, the “Failed Reassignment Termination Payment”)
shall be calculated pursuant to Section 6(e)(ii)(2) of this Agreement and shall
be payable in accordance with the Flow of Funds as set forth in Article IV of
the Pooling and Servicing Agreement. Any right of Party A to receive a Failed
Reassignment Termination Payment shall be subject to the condition precedent
that the Class C Certificates (as defined in the Pooling and Servicing
Agreement) are not then serving as collateral for any outstanding NIM Notes (as
defined in the Pooling and Servicing Agreement); provided that if the Class C
Certificates are so serving as collateral and no NIM Note is outstanding, Party
A shall have the right to require payment of such Failed Reassignment
Termination Payment and the preceding condition precedent shall not apply.

 

(p) Amendment of Provisions and Transfer of Rights and Obligations. Without
limiting the provisions of Section 7(a) of this Agreement, no amendment or
transfer of the rights or obligations under this Agreement will be effective
without the prior written confirmation of each Rating Agency that such amendment
or transfer will not result in the reduction or withdrawal of the then current
ratings for any outstanding Certificates.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Party A and Party B have caused this Schedule to be duly
executed as of the date first written above.

 

WACHOVIA BANK, NATIONAL       NOVASTAR MORTGAGE SUPPLEMENTAL ASSOCIATION      
INTEREST TRUST, SERIES 2005-1         By: JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Trustee under the Pooling and Servicing Agreement, acting not in
its individual capacity, but solely in its capacity as Trustee to NovaStar
Mortgage Supplemental Interest Trust, Series 2005-1 By   /s/    John Miechkowski
      By   /s/    Michael A. Smith

Name:

  John Miechkowski      

Name:

  Michael A. Smith

Title:

  Vice President      

Title:

  Vice President

 

31



--------------------------------------------------------------------------------

 

Exhibit I

 

CSA-NY LAW    One-Way CSA      only upon downgrade      of Party A

 

[Text would be preceded by the first 12 paragraphs of the form of Credit Support
Annex published by ISDA in 1994 for use under New York law.]

 

ISDA

International Swaps and Derivatives Association, Inc.

 

PARAGRAPH 13

of the

CREDIT SUPPORT ANNEX

 

dated as of [            ]

 

between WACHOVIA BANK, NATIONAL ASSOCIATION (“Party A”),

and

NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST TRUST, SERIES 2005-1,

a New York common law trust

(“Party B”)

 

Paragraph 13. Elections and Variables

 

(a) Security Interest for “Obligations”. The term “Obligations” as used in this
Annex includes the following additional obligations of Party A: None.

 

(b) Credit Support Obligations.

 

  (i) Delivery Amount, Return Amount and Credit Support Amount:

 

  (A) “Delivery Amount” has the meaning specified in Paragraph 3(a).

 

  (B) “Return Amount” has the meaning specified in Paragraph 3(b).

 

  (C)

“Credit Support Amount” means, without duplication, (i) with respect to a Rating
Event which has occurred due to a downgrade of Party A by Moody’s or Fitch, as
specified in Paragraph 3(b) and (ii) with respect to a Rating Event which has
occurred due to a downgrade of Party A by S&P, an amount at least equal to the
highest of: (1) the Exposure of Party B, as Secured Party; (2) the aggregate of
the amounts of the next payments due under this Agreement to Party B under each
Transaction; and (3) one percent of the aggregate of the Notional Amounts

 

12



--------------------------------------------------------------------------------

 

of all Transactions. In the case of a downgrade of Party A by more than one
Rating Agency, the highest of (i) and (ii) above shall apply.

 

  (ii) Eligible Collateral. The following items will qualify as “Eligible
Collateral”:

 

     Party A


--------------------------------------------------------------------------------

   Valuation
Percentage


--------------------------------------------------------------------------------

Cash    X    100% Negotiable USD-denominated direct debt obligations of the
United States of America having a remaining maturity of not more than one year
and providing for payment of principal and interest (or, in the case of discount
obligations, their face amount) without reference to any adjustment in relation
to inflation or any other contingency    X    99% Obligations of the kind
specified in the preceding row of this table but having a remaining maturity of
more than one year but not more than ten years    X    97% Obligations of the
kind specified in the preceding row of this table but having a remaining
maturity of more than ten years but not more than thirty years    X    100%

 

  (iii) Other Eligible Support. The following item will qualify as “Other
Eligible Support”: None.

 

  (iv) Thresholds.

 

(A) “Independent Amount” for the Pledgor means: Not applicable.

 

(B) “Threshold” for the Pledgor, at any time, means zero.

 

(C) “Minimum Transfer Amount” means, (1) with respect to Transfers of Eligible
Credit Support by the Pledgor, at any time, (a) so long as there is no
continuing Event of Default with respect to the Pledgor, USD 250,000 and (b) if
an Event of Default with respect to Party A is continuing, zero; and (2) with
respect to Transfers of Posted Credit Support by the Secured Party, USD 250,000.

 

(D) Rounding. The Delivery Amount will, if a positive number but not an integral
multiple of USD 10,000, be rounded up to the nearest integral multiple of USD
10,000, and the Return Amount, if a positive number but not an integral multiple
of USD 10,000, will be rounded down to the nearest integral multiple of USD
10,000 or to zero, if the Return Amount is less than USD 10,000.

 

13



--------------------------------------------------------------------------------

(c) Valuation and Timing.

 

  (i) “Valuation Agent” means the Trustee.

 

  (ii) “Valuation Date” means each New York Local Business Day for the Trustee.

 

  (iii) “Valuation Time” means the close of business in New York City on the New
York Local Business Day before the Valuation Date or date of calculation, as
applicable; provided that the calculations of Value and Exposure will be made as
of approximately the same time on the same date.

 

  (iv) “Notification Time” means 11:00 a.m., EST, on a New York Local Business
Day.

 

(d) Conditions Precedent and Secured Party’s Rights and Remedies. For purposes
of Paragraph 8(a), each of the following Termination Events will be a “Specified
Condition” for the Pledgor:

 

Illegality

 

Additional Termination Event

 

(e) Substitution.

 

  (i) “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 

  (ii) Consent. Not Applicable.

 

(f) Dispute Resolution.

 

  (i) “Resolution Time” means 1:00 p.m., EST, on the New York Local Business Day
for the Pledgor and the Trustee following the date on which the notice is given
that gives rise to a dispute under Paragraph 5.

 

  (ii) Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), at any date, the
Value of Eligible Collateral and Posted Collateral will be calculated as
follows:

 

  (A) with respect to any Cash; the amount thereof; and

 

  (B) with respect to any security, the sum of (1)(x) the last bid price on such
date for such security on the principal national securities exchange on which
such security is listed, multiplied by the applicable Valuation Percentage or
(y) if such security is not listed on a national securities exchange, the bid
price for such security quoted as at the close of business on such date by any
principal market maker for such security chosen by the Valuation Agent,
multiplied by the applicable Valuation Percentage or (z) if no such bid price is
listed or quoted for such date, the last bid price listed or quoted (as the case
may be), as of the day next preceding such date on which such prices were
available, multiplied by the applicable Valuation Percentage; plus (2) the
accrued interest on such security (except to the extent that such interest has
been paid to the Pledgor pursuant to Paragraph 6(d)(ii) or included in the
applicable price referred to in (1) above) as of such date.

 

  (iii) Alternative. The provisions of Paragraph 5 will apply.

 

14



--------------------------------------------------------------------------------

(g) Holding and Using Posted Collateral.

 

  (i) Eligibility to Hold Posted Collateral; Custodians. The Secured Party will
in all circumstances be entitled to hold Posted Collateral through the Trustee
or its agent designated pursuant to the Pooling and Servicing Agreement;
provided that if the Custodian is not the Trustee, the following conditions are
satisfied:

 

  (1) The Custodian is a bank or a trust company;

 

  (2) The long-term unsubordinated debt of the Custodian is rated at least
“BBB+” by S&P and at least “Baa1” by Moody’s; and

 

  (3) The total assets of the Custodian shall exceed USD 25,000,000.

 

  (ii) Use of Posted Collateral. The provisions of Paragraph 6(c) will not
apply. The Pledgor hereby agrees that Posted Collateral may be invested by the
Trustee, at the discretion of Party A, in accordance with the Pooling and
Servicing Agreement.

 

(h) Distributions and Interest Amount.

 

  (i) Interest Rate. The “Interest Rate” will be: Not Applicable, however,
Subparagraph (h)(iii) will apply as set forth below.

 

  (ii) Transfer of Interest Amount. The Transfer of the Interest Amount will be
made on the first Local Business Day of each calendar month in respect of the
Interest Amount for the preceding calendar month.

 

  (iii) Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii)
will not apply, and instead, the Interest Amount payable by the Secured Party as
specified in Subparagraph (h)(ii) will be the amount of interest generated by
the Trustee’s actual investments of the Posted Collateral, all as provided for
in the Pooling and Servicing Agreement or such separate letter agreement
relating to fees and expenses as may be entered into it with Party A and Party
B.

 

  (iv) Additional Representation(s). Not Applicable.

 

(i) Other Eligible Support and Other Posted Support. Not applicable.

 

(j) Demands and Notices. All demands, specifications and notices under this
Annex will be made to a party as follows unless otherwise specified from time to
time by that party for purposes of this Annex in a written notice given to the
other party:

 

To Party A:

 

Address:

   201 South College Street, 6th Floor      Charlotte, NC 28288 -0601

Attention:

   Collateral Management Group

Facsimile No.:

   (704) 383-3394

Phone No.:

   (704) 715-7663

 

15



--------------------------------------------------------------------------------

To Party B:

 

Address:

   JPMorgan Chase Bank, National Association      4 New York Plaza, 6th Floor  
   New York, NY 10004-2477

Attention:

   Institutional Trust Services/Global Debt (NovaStar Mortgage Supplemental     
Interest Trust, Series 2005-1)

Facsimile No.:

   (212) 623-5932

 

(k) Addresses for Transfers. Unless otherwise specified as provided in this
Annex, the party’s address for notices in or pursuant to Part 4(a) of the
Schedule to this Agreement.

 

(l) Other Provisions.

 

(i) Agreement as to Single Secured Party and Pledgor. Party A and Party B agree
that, notwithstanding anything to the contrary in the recital to this Annex,
Paragraph 1(b) or in Paragraph 2 of the definitions in Paragraph 12 or elsewhere
in this Agreement, (a) the term “Secured Party” as used in this Annex means only
Party B, (b) the term “Pledgor” as used in this Annex means only Party A, (c)
only Party A makes the pledge and grant in Paragraph 2, the acknowledgment in
the final sentence of Paragraph 8(a) and the representations in Paragraph 9, (d)
only Party A will be required to make Transfers of Eligible Credit Support
hereunder (except Party B will be required to pay Return Amounts), (e) this
Annex will be a Credit Support Document with respect to Party A and Party B
(with respect to the obligation of Party B to pay Return Amounts), (f) the
Events of Default listed in Paragraph 7 of this Annex will apply to Party A and
to Party B (with respect to the payment of Return Amounts) and (g) Party A will
only pledge collateral to the extent necessary due to the occurrence of a
Ratings Event (as defined in Part 1(i) of the Schedule).

 

(ii) Additional Definitions. As used in this Annex:

 

“New York Local Business Day” means: (i) any day on which commercial banks are
open for business (including dealings in foreign exchange and foreign currency
deposits) in New York City and (ii) in relation to a Transfer of Eligible
Collateral, a day on which any clearance system agreed between the parties for
the delivery of Eligible Collateral is open for acceptance and execution of
settlement instructions or, in the case of a Transfer of Cash or other Eligible
Collateral for which delivery is contemplated by other means, a day on which
commercial banks are open for business (including dealings for foreign exchange
and foreign currency deposits) in New York City.

 

(iii) Trustee’s Fees and Expenses. If any fees or expenses of the Trustee
referred to in Part 1(i)(iii) of this Agreement (whether payable at the outset
of the arrangements contemplated in this Annex of periodically thereafter) are
due and unpaid on any day on which Party B would be entitled hereunder to
receive any amount as an alternative to Interest Amount or as a Distribution in
respect of Posted Collateral, Party B (directly or through the Trustee) will be
entitled to set off those fees and expenses against that amount.

 

(iv) No Additional Amounts. In no circumstances will Party B be required to pay
any additional amount pursuant to Section 2(d)(i)(4) of this Agreement in
respect of any Interest Amount or Distributions.

 

(m)

Not Acting in Individual Capacity. JPMorgan Chase Bank, National Association is
entering into this Annex solely in its capacity as Trustee under the Pooling and
Servicing Agreement and not in its individual capacity, and all persons having
any claim against the Trustee by reason of the

 

16



--------------------------------------------------------------------------------

 

Transactions contemplated by this Annex shall look only to the assets of
NovaStar Mortgage Supplemental Interest Trust, Series 2005-1, (subject to the
availability of funds therefore in accordance with the Flow of Funds as set
forth in Article IV of the Pooling and Servicing Agreement) for payment or
satisfaction thereof unless due to the Trustee’s own negligent action, negligent
failure to act, or willful misconduct, provided that:

 

(i) this Paragraph 13(m) does not limit the effect of paragraph (a) of Section
8.01 of the Pooling and Servicing Agreement,

 

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by its Responsible Officer (as defined in the Pooling and Servicing
Agreement) unless it is proved that the Trustee was negligent in ascertaining
the pertinent facts, and

 

(iii) the Trustee shall not be liable with respect to any action it take or
omits to take in good faith in accordance with a direction received by it from
the Majority Certificateholders (as defined in the Pooling and Servicing
Agreement).

 

The foregoing may not be construed to give to Majority Certificateholders any
rights under this Agreement.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Party A and Party B have caused this Annex to be duly
executed as of the date first written above.

 

WACHOVIA BANK, NATIONAL       NOVASTAR MORTGAGE SUPPLEMENTAL ASSOCIATION      
INTEREST TRUST, SERIES 2005-1         By: JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Trustee under the Pooling and Servicing Agreement, acting not in
its individual capacity, but solely in its capacity as Trustee to NovaStar
Mortgage Supplemental Interest Trust, Series 2005-1 By   /s/    John
Miechkowski               By   /s/    Michael A. Smith        

Name:

  John Miechkowski      

Name:

  Michael A. Smith

Title:

  Vice President      

Title:

  Vice President

 

18